Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 

Response to Arguments
35 USC § 103
The 35 USC § 103 rejection of Claim 1 and 5-15 has been withdrawn per Applicant’s amendment of claim 1 and cancellation of claims 9-10 filled 07/06/2022. 


Allowable Subject Matter
Claims 1, 5-8, 11-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “the at least two lenses of the first outer achromat comprises a first concave lens having a first flat shoulder surface contacting a mating first flat bearing surface at a first end of the holding sleeve; the at least two lenses of the second outer achromat comprises a second concave lens having a second flat shoulder surface contacting a mating second flat bearing surface at a second end of the holding sleeve”.
The combination of Yasuaki (WO 2017/199613), Dahmen (US 2014/0235947A1) and Duckett (US 2019/0000308A1) teaches first and second outer achromats, first and second inner achromats, each comprises at least two lenses, a holding sleeve accommodating the first and second inner achromats, however, does not explicitly disclose “the at least two lenses of the first outer achromat comprises a first concave lens having a first flat shoulder surface contacting a mating first flat bearing surface at a first end of the holding sleeve; the at least two lenses of the second outer achromat comprises a second concave lens having a second flat shoulder surface contacting a mating second flat bearing surface at a second end of the holding sleeve” as recited in claim 1.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795